Title: V. Estimate of American Imports, [1785–1786?]
From: Jefferson, Thomas
To: 



[1785–1786?]



From Europe and Africa








                                                          
  
    
  
  



  Woollen cloths of every description.
  
  
  
  



  Linens of every description.
  
  
  
  



  Hosiery. Hats.
  
   £. sterl.
  
  



  Gloves, shoes, boots, sadlery, & other things of leather.
  
  350,000.
  
  Massachusets



  Silks, gold & silver lace, jewellery, millinery, toys.
  
  250,000
  {
  New Hampshire



  India goods.
  
  Rhode island



  Porcelain, Glass, Earthen ware.
  
  Connecticut



  Silver, copper, brass, tin, pewter, lead, steel, iron, in every form.
  
  531,000
  {
  New York



  Upholstery, Cabinet work, Painter’s colours
  
  New-Jersey



  Cheese, Pickles, Confitures, Chocolate.
    £. sterl.
  611,000.
  {
  New-Jersey



            £   £
  3,039,000  
  Pennsylvania



  Wine. 2000 tons @ 100. = 200,000. Brandy. Beer.
  
  Delaware



  Medicinal drugs, Snuff, Bees wax.
  
  865,000
  {
  Maryland



  Books, Stationary.
  
  Virginia



  Mill stones. Grindstones. Marble.
  
  18,000
  
  N. Carolina



  Sail-cloth. Cordage. Ship chandlery. Fishing tackle.
  
  365,000.
  
  S. Carolina



  Ivory. Ebony. Barwood. Dyewood.
  
  49,000.
  
  Georgia



  Slaves!
  
  



               £   s
  
  3,039,000.
  



  Salt. 521,225 bushels @ 1/. 26,061 - 5



                                                          
  
  
  
  



From the West Indies











                                                          
  
  
  
  
  



  Salt.
    500,484 bushels @ 1/
  25,024-4   
  
  
  
  
  



  Fruits
  
  2,239-10  
  
  
  
  
  



  Cocoa.
    576,589 ℔   @ 6d
  25,789-10  
  
  
  
  
  



  Coffee.
    408,494 ℔    8d
  15,249-12  
  
  
  
  
  



  Sugar.
  10,232,432
  168,007    
  
  
  
  
  



  Molasses.
   3,645,464 galls. 1/
  186,281-16  
  
  
  
  
  



  Rum.
   3,888,370 galls. 2/3
  437,441-12-6
  
  
  
  
  



  Ginger. Pimenta.
  
  1,395-1   
  
  
  
  
  



  Cotton.
     356,591 ℔   1/
  17,829-11  
  
  
  
  
  



  Hides.
  
  7,870-5   
  927,438 7
  
  
  
  



  Indigo
       4,352 ℔   4/6
  979-4   
  
  
  
  
  



  Ivory. Turtle-shell
  
  247-4   
  
  
  
  
  



  Lignum vitae. Sarsaparilla. Fustic. Annattas.
  5,170.    
  
  
  
  



  Logwood.
  
  13,624-17-6
  
  
  
  
  



  Mahogany.
  
  20,280.   
  
  
  
  
  



  
  
  
  3,966,438-7
  
  
  
  


                                                          
  
  
  
  


